Citation Nr: 0800546	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for intermittent sensory radiculopathy of the left 
lower extremity as secondary to service-connected 
degenerative disc disease, L4-5 and L5-S1, with low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection and assigned separate 10 percent ratings 
for degenerative disc disease, L4-5 and L5-S1, with low back 
strain and for intermittent sensory radiculopathy, both lower 
extremities, effective from August 18, 2004.  A notice of 
disagreement was filed in September 2005 in which the veteran 
limited his disagreement to the evaluation of the left lower 
extremity.  A statement of the case was issued in October 
2005, and a substantive appeal was received in October 2005.  

As the appeal involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's intermittent sensory radiculopathy, left lower 
extremity, has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating excess of 10 percent for 
the veteran's service-connected intermittent sensory 
radiculopathy, left lower extremity, as secondary to service-
connected degenerative disc disease, L4-5 and L5-S1, with low 
back strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The Board notes that the veteran has not been provided notice 
as to the information necessary to establish a disability 
rating and effective date for the disability at issue. Once 
an error is identified by VA as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007)

In this case, the Board finds that the veteran has not been 
prejudiced because he has been granted the initial benefits 
sought; that is, service connection. Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement to the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable in the claim for an initial compensable 
rating for right knee tendonitis.  Dingess, 19 Vet. App. 473. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records.  Additionally, the 
evidence of record contains a VA examination performed in 
April 2005 and a VA neurology consultation performed in 
September 2005.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The veteran contends 
that his service-connected back disability is more severe 
than the current rating, assigned following the initial grant 
of service connection in the rating action on appeal, 
indicates.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-"staged" ratings.  See Fenderson, supra.  

The veteran's intermittent sensory radiculopathy of the left 
lower extremity is currently evaluated at 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
dealing with paralysis of the sciatic nerve.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Under Diagnostic Code DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating and moderate incomplete paralysis 
warrants a 20 percent disability rating.  Moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent rating.  Severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants as 60 percent 
rating.  An 80 percent rating requires complete paralysis of 
the sciatic nerve, in which the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.121a, DC 8520. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

VA outpatient treatment records dated in October 2004 reflect 
that the veteran was assessed with post laminectomy syndrome 
with some sensory neuropathy, mild.  

In April 2005, the veteran underwent a VA examination.  He 
reported complaints of pain, weakness, stiffness, 
fatigability, and lack of endurance.  The pain was localized 
in the lower back, but radiated down to both legs with 
numbness and tingling intermittently.  Pain may be present 
all the time, but was worse with exertional activity.  The 
pain was characterized as sharp, with an intensity of 5-8/10.  
He reported moderate to severe pain most of the time.  
Symptoms were worse with exertional activity and bending.  He 
did not lift weights.  He did not walk more than 50 meters.  
Pain was present at rest and was worse with exertion.  It was 
relieved by unknown factors.  There was no additional 
limitation during flare-up or repetitive movement.  He denied 
any bladder or bowel problems.  He had no erectile 
dysfunction or weight loss.  He was able to walk 50-100 feet 
without pain.  He had no unsteadiness or falls.  The examiner 
assessed the functional impairment of the veteran's overall 
condition at 40 percent limitation.  The veteran worked as a 
supply technician, which included indoor and outdoor work and 
included walking and lifting.  Recently, the veteran 
preferred indoor work.  He avoided lifting weights, but was 
able to lift 5 pounds.  He had previously walked an average 
of one mile one way.  Over the previous 3 months, he was 
unable to walk that.  

Upon physical examination, he was able to do heel walk and 
toe walk.  Sensory examination, to include sacral segments, 
was intact bilaterally in the lower extremities to pain, 
touch, pinprick and microfilament.  Motor examination 
(atrophy, circumferential measurements, tone and strength) 
was normal.  The examiner diagnosed chronic low back pain, 
status post laminectomy, L5-S1 with postoperative residual of 
chronic low back pain with bilateral lower extremity 
intermittent sensory radiculopathy.  

VA outpatient treatment records dated in September 2005 
reflect that the veteran was seen for a neurology 
consultation.  The examiner noted that the muscle strength in 
the left leg was variable secondary to pain, but was 
"probably" normal.  Muscle bulk was normal.  The examiner 
did not see atrophy or fasciculations.  Reflexes were present 
and symmetrical.  Plantar responses were flexor.  Both knee 
jerks were normal, perhaps, a "little brisk."  Sensory 
examination showed some decreased pinprick overlapping the 
left L5 and the left S1 dermatomes.  Position sense was 
normal.  The veteran had good peripheral pulses.  He walked 
with the support of a cane.  Straight leg raising test was 
negative, but truncal movements were greatly impaired.  The 
examiner diagnosed status post L5-S1 laminectomy with metal 
fixation with screws to prevent translation motion in 
spondylolisthesis between L5 and S1.  The examiner noted that 
the veteran was service-connected for low back pain and had 
back surgery with a laminectomy and also a metal fixation to 
prevent translation motion between L5 and S1.  He was left 
with significant pain and some symptoms compatible with a 
sensory S1 radiculopathy, which was made worse by walking, 
lifting or bending over.  The examiner judged that this 
represented a significant or severe impairment for any job 
that required lifting, walking or pushing.  Essentially, he 
was quite restricted to very sedentary tasks.  In the 
examiner's judgment, this significant disability and the need 
of taking medication, which up to an extent have cognitive or 
sedative side effects, represented a significant impairment.  

Service connection is also in effect and separate 10 percent 
ratings have been assigned for degenerative disc disease, L4-
5 and L5-S1, with low back strain and for intermittent 
sensory radiculopathy, right lower extremity.  The present 
appeal is limited to the left lower extremity.    

With regard to the separate rating for radiculopathy of the 
left lower extremity, the Board finds that the preponderance 
of the evidence is against a rating in excess of 10 percent 
at any time during the appeal.  The medical evidence, 
including the April 2005 VA examination report and September 
2005 VA neurology consultation report, shows radiculopathy 
into the left lower extremity.  There apparently was some 
pain and tingling in the left lower extremity.  However, 
reports referable to both the April 2005 and September 2005 
evaluations include normal muscle strength and reflexes.  In 
April 2005, sensory and motor examinations were normal.  In 
September 2005, it was also reported that there was no 
atrophy or fasciculations in the left leg and there were 
findings of "some decreased" pinprick.  The Board concludes 
that these findings are more consistent with mild disability 
warranting the current 10 percent rating under Code 8520 for 
mild incomplete paralysis of the sciatic nerve.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left lower extremity disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The 
September 2005 VA examiner stated that the veteran was 
restricted to very sedentary tasks.  However, the Board notes 
that the examiner based this opinion on the veteran's overall 
condition.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the claim for an evaluation higher 
than 10 percent for intermittent sensory radiculopathy of the 
left lower extremity associated with degenerative disc 
disease, L4-5 and L5-S1, with low back strain must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

The appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


